UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6993



ROYE LEVON PITTMAN,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    James E. Bradberry, Magistrate
Judge. (CA-99-483-2)


Submitted:   October 21, 1999             Decided:   October 27, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roye Levon Pittman, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roye Levon Pittman, a Virginia inmate, seeks to appeal from

the magistrate’s recommendation that the state’s motion to dismiss

be granted and that Pittman’s 28 U.S.C.A. § 2254 (West Supp. 1999)

petition be dismissed. We dismiss the appeal for lack of jurisdic-

tion because the order is not appealable.   This court may exercise

jurisdiction only over final orders, see 28 U.S.C. § 1291 (1994),

and certain interlocutory and collateral orders, see 28 U.S.C. §

1992 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We deny a certificate of appealability and dismiss the appeal

as interlocutory. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2